NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0244n.06

                                          No. 21-3737

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               Jun 16, 2022
                                                  )                        DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                  )
        Plaintiff-Appellee,                       )      ON APPEAL FROM THE UNITED
                                                  )      STATES DISTRICT COURT FOR
v.                                                )      THE SOUTHERN DISTRICT OF
                                                  )      OHIO
DEON SANDERS,                                     )
        Defendant-Appellant.                      )
                                                                                   OPINION
                                                  )
                                                  )


Before: MOORE, STRANCH, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Deon Sanders pleaded guilty to possessing

a firearm as a prohibited person. Before entering his plea, he moved to suppress the evidence

underlying the charge. Sanders argued that his girlfriend, Reja Faulkner, did not voluntarily

consent to police officers’ search of her apartment, where the officers found three firearms. At a

suppression hearing, Faulkner testified that the officers had coerced her into consenting. The

officer who obtained consent testified that she did not threaten Faulkner and that Faulkner

consented voluntarily.   The district court denied Sanders’s suppression motion, finding the

officer’s testimony more credible.    Deferring to the district court’s credibility finding, we

AFFIRM the district court’s judgment.

                                      I. BACKGROUND

       On the night of November 14, 2017, Cincinnati Police Department (CPD) Officer Kerri

Maloney and Lieutenant David Schofield responded to a report of shots fired near Ringgold Street
No. 21-3737, United States v. Sanders


in Cincinnati. R. 24 (Hr’g Tr. at 34–35) (Page ID #87–88). Arriving at the scene, Maloney and

Schofield observed a woman sitting in the passenger’s side of a car parked in the alleyway off

Ringgold Street. Id. at 35–36 (Page ID #88–89). The woman left the car, briefly entered an

apartment located in the alley, and returned outside. Id. Meanwhile, Schofield observed rifle shell

casings on the ground between the corner of the alley and Ringgold. Id. at 79 (Page ID #132).

         Around the same time, six additional police officers arrived to assist. Id. at 37–38, 55

(Page ID #90–91, 108). Unlike Maloney and Schofield, three of these officers, Herrmann, Horner,

and Ventre, were wearing body cameras, which recorded a substantial portion of the events of that

night. Id. at 36–37 (Page ID #89–90). Maloney and Schofield testified that their job duties and

CPD policy at the time did not require them to wear body cameras. Id. at 36–37, 76–77 (Page ID

#89–90, 129–30).

         Maloney and Schofield asked to speak to the woman, who identified herself as Reja

Faulkner. Id. at 35–36 (Page ID #88–89). Maloney asked Faulkner if she owned firearms, and

Faulkner explained that she held a concealed carry permit and had a rifle and two other firearms

in her apartment. Id. at 21, 45 (Page ID #74, 98); Ventre 1:38–1:45; Horner 19:39–19:51.1 During

this conversation, Faulkner told the officers that she “kn[ew] the law.” R. 24 (Hr’g Tr. at 21–22,

40) (Page ID #74–75, 93). Faulkner also told the officers that she had been sitting in her car with

her boyfriend, Defendant Sanders, when she heard gunshots. Herrmann 11:34–12:01. Sanders

had then retreated to the apartment. Id.




         1
         Citations to the body camera footage in this opinion include the name of the officer wearing the body camera
followed by the time stamp of the portions of the video showing the relevant events.


                                                         2
No. 21-3737, United States v. Sanders


        Having seen the rifle shell casings in the alleyway, the officers were interested in

Faulkner’s disclosure that she owned a rifle. Horner 19:40–19:54. Maloney pulled Faulkner aside,

seeking consent to search Faulkner’s apartment. Herrmann 12:00–12:30.

        The parties dispute the contents of the conversation between Faulkner and Maloney, which

the body camera footage did not record. Maloney testified that she led Faulkner away from the

other officers, both for tactical reasons and so that Faulkner would feel less intimidated. R. 24

(Hr’g Tr. at 57–58, 60) (Page ID #110–11, 113). According to Maloney’s testimony, Maloney

asked Faulkner if Maloney could enter the apartment to retrieve the firearms, and Faulkner gave

permission. Id. at 40–41(Page ID #93–94). Faulkner, however, testified that she refused Maloney

permission to enter. Id. at 25 (Page ID #78).

        Maloney then walked with Faulkner back to Schofield, now in view of the officers’ body

cameras. The footage appears to show Maloney explaining to Schofield “that Ms. Faulkner had a

rifle and two additional firearms in the apartment, that Ms. Faulkner was going to try to call

[Sanders] out of the apartment, and that Ms. Faulkner had given the officers permission to go into

the apartment once [Sanders] had exited.” United States v. Sanders, No. 1:18-cr-031, 2019 WL

3459352, at *2 (S.D. Ohio July 31, 2019) (citing Herrmann 13:22–13:45; Ventre 11:36–11:53).2

Faulkner was standing right next to Maloney during this explanation but did not object to it or

correct Maloney. Ventre 11:43–11:53.

        The officers and Faulkner then walked to the door of the Ringgold apartment. Id. at 11:54-

12:05. Faulkner and the officers called for Sanders to come out, but Sanders did not, at first,



         2
           Although Maloney’s exact words are not clearly discernable from the body camera footage, Sanders does
not dispute the district court’s interpretation of Maloney’s statements. From an independent review of the footage,
moreover, we find the district court’s characterization of Maloney’s summary to Schofield reasonable.


                                                        3
No. 21-3737, United States v. Sanders


respond. Id. at 12:08–12:25. Faulkner began to express impatience and discomfort. Id. at 12:25-

12:45. As Faulkner took a step toward the door, Schofield briefly grabbed her jacket and pulled

her away from the doorframe. Id. at 12:28–12:31. Schofield later testified that he was trying to

prevent Faulkner from entering the apartment for her safety and that he let go of Faulkner as soon

as she “stopped her forward movement.” R. 24 (Hr’g Tr. at 84) (Page ID #137).

       Faulkner continued to call to Sanders, shouting that officers were “pulling on [her] hoodie”

and “choking” her, and that she felt uncomfortable and nervous. Ventre 12:27–12:41. Schofield

explained that he was trying to keep her safe, and Faulkner stated that she just wanted Sanders to

come down. Id. Eventually, Sanders came out of the apartment, and officers placed him in

handcuffs. Id. at 12:50–13:00.

       After Faulkner’s nine-year-old son came out from the apartment, officers prepared to enter.

Id. at 14:07–14:30. Faulkner asked if the officers were “allowed to” enter her apartment without

her, especially when her two-year-old child was inside sleeping. Id. at 17:25–17:38. Maloney

explained that Faulkner had already consented to the officers entering the apartment, and Faulkner

exclaimed that she never gave consent. Id. at 17:31–17:45. If the officers “had just ask[ed],” for

consent, she explained, she would have been able to say “yes or no.” Id. at 17:40–18:05. She

further explained that her daughter was inside sleeping, and that she would like to come inside

with the officers. Id. at 18:04–18:10. In light of Faulkner’s hesitation, Schofield asked Maloney

to speak with Faulkner again. Herrmann 21:31–21:35.

       Meanwhile, Herrmann had run Sanders’s criminal history and told Schofield that Sanders

had prior felony convictions for drug trafficking. Id. at 21:19–21:31. Schofield noted that

Sanders’s convictions and the firearms inside the apartment gave the officers probable cause to

obtain a warrant, but he did not want to “take up [Herrmann’s] entire night.” Id. at 21:48–21:55;

                                                4
No. 21-3737, United States v. Sanders


22:07–22:20. Because he believed that Faulkner had previously consented, Schofield hoped that

Maloney would be able to obtain consent again from Faulkner. Id. at 21:49–22:00

       Maloney pulled Faulkner aside to speak with her a second time, and this conversation was

also not captured on body camera. Id. at 21:38–21:42. Again, the parties dispute the contents of

the conversation. Maloney testified that she explained to Faulkner that she could not accompany

the officers to search her apartment for safety reasons, but that the officers would not disturb

Faulkner’s daughter. R. 24 (Hr’g Tr. at 42, 44, 70) (Page ID #95, 97, 123). Maloney understood

Faulkner’s daughter to be Faulkner’s primary concern. Id. at 44 (Page ID #97). Maloney also told

Faulkner that Faulkner had the option to refuse consent, but in that case, the officers could seek a

warrant to search for the firearms. Id. According to Maloney, Faulkner told Maloney that the

officers could enter the apartment to search for and seize the firearms and gave Maloney the

locations of the firearms. Id. at 45–47, 70 (Page ID #98–100, 123).

       Faulkner disputed Maloney’s testimony. She testified that Maloney threatened to take

Faulkner downtown and that someone would have to take custody of her kids if Faulkner refused

to consent. Id. at 11–12, 24 (Page ID #64–65, 77). Faulkner further testified that, feeling

pressured, she allowed the officers to search for the rifle, but not the other firearms. Id. at 11–13

(Page ID #64–66). Maloney denied threatening to take custody of Faulkner’s children. Id. at 48

(Page ID #101).

       During this second conversation between Maloney and Faulkner, Herrmann, with his body

camera still on, walked by with Sanders. Herrmann 22:50–23:05. Faulkner asked Sanders where

the rifle was, and Sanders told her he thought it was in the bedroom. Id. at 22:57–23:05. Horner,

who was also wearing his body camera, then approached Schofield, who was standing a few feet

away from Maloney and Faulkner. Horner 00:54–1:00. Although Horner’s body camera does not

                                                 5
No. 21-3737, United States v. Sanders


capture the clearest audio, Maloney looked up toward Horner and Schofield and appeared to ask

Faulkner, “so you’re going to allow us to go in and [inaudible] the firearms?” Id. at 1:03–1:10.

Faulkner did not protest, and the officers began walking back toward the Ringgold apartment. Id.

at 1:10–1:16. Schofield testified that he was “absolutely” certain that Faulkner had consented to

the search. R. 24 (Hr’g Tr. at 88) (Page ID #141).

       The officers then entered the apartment and began the search. Ventre 24:40–25:00.

Maloney relayed to Schofield that Faulkner had told her that she thought the firearms were near

the dresser, refrigerator, and under the couch. Id. at 27:33–38. Schofield immediately found a

handgun on top of the refrigerator. Id. at 27:38–27:40; R. 24 (Hr’g Tr. at 85) (Page ID #138).

Schofield then found the rifle and another handgun in Faulkner’s bedroom closet and seized all

three firearms. R. 24 (Hr’g Tr. at 85–86) (Page ID #138–39).

       After the officers concluded the search, Ventre’s body camera captured the officers

discussing next steps. Ventre 34:10–35:40. The officers agreed that they had obtained verbal

consent on body camera but discussed obtaining consent in writing in case the body camera did

not capture consent very clearly. Id. at 34:55–35:36. Pursuant to that conversation, Schofield

asked Maloney to obtain a signed consent form from Faulkner to “tighten up the consent.” Id. at

35:18–35:36. Without objection, Faulkner signed the consent form, which included an inventory

of the items seized: all three firearms and ammunition. R. 24 (Hr’g Tr. at 47–48) (Page ID #100–

01); R. 55 (Consent Form) (Page ID #375).

       Based on the seized evidence, the government charged Sanders with possession of a

firearm by a person with a felony conviction, in violation of 18 U.S.C. § 922(g)(1). R. 7

(Indictment) (Page ID #12). Sanders moved to suppress the firearms and ammunition, arguing

that Faulkner did not voluntarily consent to the search. R. 18 (Mem. in Supp. of Mot. to Suppress

                                               6
No. 21-3737, United States v. Sanders


at 4–5) (Page ID #32–33). After a hearing, Sanders renewed his suppression motion, preserving

his argument that Faulkner did not give consent voluntarily, and further arguing that the scope of

Faulkner’s consent was limited to the rifle. R. 26 (Post-Hr’g Br. in Supp. of Mot. to Suppress at

1–6) (Page ID #195–200).

         The district court denied Sanders’s motion. Sanders, 2019 WL 3459352, at *10. The

district court first found that Sanders had standing to contest the search because he was a frequent

overnight guest at Faulkner’s apartment, had a key to the apartment, and had permission to come

and go.3 Id. at *5. Weighing the evidence and the testimony, the district court further found that

Faulkner had consented voluntarily to the search and that the scope of Faulkner’s consent included

a search for all three firearms.4 Id. at *8. Finally, the court found that, even if Faulkner had

consented only to the search for the rifle, the officers properly seized the other firearms under the

plain-view doctrine. Id. at *9.

         Sanders pleaded guilty, reserving his right to appeal the district court’s denial of his

suppression motion. R. 31 (Plea Agreement ¶ 2, 10) (Page ID #242, 244–45). The district court

sentenced Sanders to seventy months in prison and three years of supervised release. R. 42

(Judgment at 2–3) (Page ID #336–37). Sanders timely appealed.




         3
           The government does not challenge this finding on appeal. Because Fourth Amendment standing does not
implicate our duty to assure ourselves of our jurisdiction, we will not disturb the district court’s finding that Sanders
had standing to challenge the search of Faulkner’s apartment. See Byrd v. United States, 138 S. Ct. 1518, 1530 (2018).
          4
            The district court also found that the officers were allowed to rely on Faulkner’s consent to search her
apartment, even though Sanders was living there at least part time. Sanders, 2019 WL 3459352, at *10. Faulkner
was the apparent resident of the apartment, and Sanders did not object when Faulkner was talking to officers about
their potentially entering the apartment in Sanders’s presence. Id. Sanders does not challenge this finding on appeal.


                                                           7
No. 21-3737, United States v. Sanders


                                          II. ANALYSIS

       The Fourth Amendment protects the people from “unreasonable searches and seizures.”

U.S. Const. amend. IV. Searches conducted without a warrant or probable cause “are per se

unreasonable under the Fourth Amendment—subject only to a few specifically established and

well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967) (footnote omitted).

The “specifically established” exception at issue here is consent. Schneckloth v. Bustamonte,

412 U.S. 218, 219 (1973). Sanders argues that the district court erroneously denied his motion to

suppress the evidence that the police seized from Faulkner’s apartment because Faulkner did not

consent voluntarily to a search for all three firearms.

       “When reviewing [a] district court’s ruling on a motion to suppress, we review findings of

fact for clear error and legal conclusions de novo.” United States v. Lott, 954 F.3d 919, 922 (6th

Cir. 2020) (quoting United States v. Jackson, 682 F.3d 448, 452 (6th Cir. 2012)). Specifically, we

review for clear error “the finding that a party gave voluntary consent.” United States v. Sheckles,

996 F.3d 330, 346 (6th Cir. 2021). In reviewing factual findings, we consider the evidence in the

light most favorable to the government. Lott, 954 F.3d at 922.

A. Voluntariness of Consent

       Sanders first argues that Faulkner’s consent to search the apartment was involuntary. Only

consent that an individual gives voluntarily and freely obviates the need for a warrant. United

States v. Moon, 513 F.3d 527, 537 (6th Cir. 2008). “Consent is voluntary when it is ‘unequivocal,

specific and intelligently given, uncontaminated by any duress or coercion.’” Id. (quoting United

States v. McCaleb, 552 F.2d 717, 721 (6th Cir. 1977)). The government bears the burden to prove

by a preponderance of evidence that consent was voluntarily given, through “clear and positive

testimony.” United States v. Alexander, 954 F.3d 910, 918 (6th Cir. 2020) (quoting United States

                                                  8
No. 21-3737, United States v. Sanders


v. Canipe, 569 F.3d 597, 602 (6th Cir. 2009)). In evaluating whether the government satisfied this

burden, we consider the “totality of the circumstances,” which include “the age, intelligence, and

education of the individual; whether the individual understands the right to refuse to consent;

whether the individual understands his or her constitutional rights; the length and nature of

detention; and the use of coercive or punishing conduct by the police.” United States v. Worley,

193 F.3d 380, 386 (6th Cir. 1999) (quoting United States v. Riascos-Suarez, 73 F.3d 616, 625 (6th

Cir. 1996), abrogated on other grounds by Muscarello v. United States, 524 U.S. 125 (1998)).

None of these factors is dispositive. United States v. Lucas, 640 F.3d 168, 174 (6th Cir. 2011).

       The district court did not clearly err in applying the first four factors. None of Faulkner’s

personal characteristics rendered her susceptible to coercion. Faulkner, an adult in her late 20s

when the search was conducted, see R. 24 (Hr’g Tr. at 5) (Page ID #58), responded cogently and

coherently when officers asked her questions. Herrmann 11:33–12:02. Faulkner also understood

her rights, namely, that she could question the officers and that she could refuse consent. She

asked the officers if they were “allowed” to go into her apartment while her daughter was there

and told them she could say “yes or no” if they “just ask[ed]” her for her consent. Ventre 17:25–

18:10. Considering Faulkner’s comfort with expressing her initial hesitation, the district court

reasonably determined that Faulkner understood her right to refuse consent. See Lucas, 640 F.3d

at 175. Indeed, Faulkner told the officers when they began their investigation that she “kn[ew] the

law.” R. 24 (Hr’g Tr. at 21–22) (Page ID #74–75). Finally, the length of the detention was brief:

the district court correctly noted that the entire pre-search interaction lasted less than thirty

minutes. Ventre 00:00–22:35.

       Sanders does not contest these findings. Instead, he argues that the district court clearly

erred in finding that police did not use coercive tactics to obtain Faulkner’s consent. He contends

                                                9
No. 21-3737, United States v. Sanders


that the police held Faulkner by her jacket, told Faulkner that the officers would detain her all

night, and threatened to take her downtown and take her children away. According to Sanders,

Faulkner consented “under duress” because she felt “powerless to refuse” the officers’ requests.

Appellant Br. at 13.

         The district court interpreted the facts differently.5 As for the physical restraint, it found

that the police held on to Faulkner’s hoodie to prevent her from re-entering her apartment for safety

reasons. Sanders, 2019 WL 3459352, at *7. The district court reasonably determined that this

brief physical contact was not coercive. Although Faulkner expressed agitation when Schofield

pulled her jacket, Faulkner also clarified the source of her discomfort: she just wanted Sanders to

come out. Ventre 12:27–12:41. Schofield, moreover, assured her that he was looking out for her

safety. Id. From this cursory interaction, we do not see the indicia of coercion that we have found

when, for example, a frightened, visibly shaking person whom police had randomly frisked

moments prior did not freely consent. United States v. Beauchamp, 659 F.3d 560, 572 (6th Cir.

2011). By the time that Maloney obtained consent from Faulkner a second time, over ten minutes

had passed after this encounter, Sanders had left the apartment, and Faulkner appeared calm.

Compare Ventre 12:27–12:41, with id. at 22:20, and Horner 1:00–2:20. Because the effect of this

minimal use of force appeared to have dissipated when Faulkner spoke to Maloney, the district

court reasonably found that the brief safety restraint did not affect Faulkner’s capacity to consent.

See Sheckles, 996 F.3d at 347.


         5
          The district court did not address Sanders’s claim that officers told Faulkner that “they would stay here all
night.” Appellant Br. at 12. Sanders does not cite to the record to support this claim in his brief, however. Nor have
we found anything in the record to support it. The only arguably similar statement is Schofield’s comment to
Herrmann, made outside of Sanders’s presence, that Schofield did not want to take up Herrmann’s “entire night” by
seeking a warrant. Herrmann 22:07–22:20. We find reasonable the district court’s decision to disregard this statement
as evidence of coercion.


                                                         10
No. 21-3737, United States v. Sanders


        Sanders’s main claim of coercion—that Maloney threatened to take Faulkner downtown

and take custody of Faulkner’s children—turns on a credibility determination that the district court

resolved in the government’s favor.       We defer especially to a district court’s credibility

determinations, which bind us unless there is a “clear basis” in the record for rejecting them.

United States v. Hudson, 405 F.3d 425, 442 (6th Cir. 2005); see also Anderson v. City of Bessemer

City, 470 U.S. 564, 575 (1985) (“[W]hen a trial judge’s finding is based on his decision to credit

the testimony of one of two or more witnesses, each of whom has told a coherent and facially

plausible story that is not contradicted by extrinsic evidence, that finding, if not internally

inconsistent, can virtually never be clear error.”). Maloney denied that she told Faulkner that she

would take Faulkner downtown or take Faulkner’s children. R. 24 (Hr’g Tr. at 48) (Page ID #101).

The district court found Maloney’s testimony more credible than Faulkner’s, noting that the

recorded portions of conversations did not reveal that the officers threatened Faulkner or that

Faulkner appeared threatened. Sanders, 2019 WL 3459352, at *7. The district court further

remarked that the evidence contradicted Faulkner’s denial, after Maloney’s first conversation, that

she consented to the search at all. Id.

        Sanders first argues that we should reject the district court’s finding because Officer

Maloney failed to wear a body camera while asking for Faulkner’s consent, violating CPD policy.

This failure, according to Sanders, casts doubt upon Maloney’s credibility, presumably because it

suggests that Maloney purposefully turned off her camera so that she could obtain Faulkner’s

consent through coercion. By Sanders’s account, Faulkner suddenly consented only after her

second unrecorded conversation with Maloney, and only coercion could explain Faulkner’s about-

face.



                                                11
No. 21-3737, United States v. Sanders


       Maloney’s failure to record her conversations with Faulkner provides us no “clear basis”

to disturb the district court’s credibility finding. Hudson, 405 F.3d at 442. First, Schofield and

Maloney testified that the department policy allowed an officer to obtain verbal consent off-camera

if a supervisor was present. R. 24 (Hr’g Tr. at 36–37, 76–77) (Page ID #89–90, 129–30). Sanders

did not object to this testimony or provide the district court with the allegedly correct policy to

which he now refers. We generally do not consider facts that were not before the district court.

United States v. Bonds, 12 F.3d 540, 552–53 (6th Cir. 1993). In any event, even if the officers

failed to follow department policy, that failure does not, by itself, provide a clear reason to

undermine the district court’s credibility finding.

       To the contrary, the district court recognized that the body camera did not record Maloney’s

and Faulkner’s conversations, but nonetheless found that the “portions that were captured do not

evidence any . . . threats.” Sanders, 2019 WL 3459352, at *7. We agree with the district court

that Faulkner’s demeanor on camera did not indicate that she felt threatened, even after her second

conversation with Maloney.

       The district court also reasonably rejected Sanders’s premise that Faulkner suddenly

consented only after her second unrecorded conversation with Maloney. Although admittedly no

paradigm of clarity, the body camera footage shows that after Maloney’s first conversation with

Faulkner, Maloney told Schofield in Faulkner’s presence that Faulkner had given permission to

search her apartment. Herrmann 13:22–13:45; Ventre 11:36–11:53. Faulkner did not protest.

Ventre 11:43–11:53. We note that Faulkner clearly expressed to Maloney that she did not consent

to the officers’ entry after that first conversation, Ventre 17:35–17:45, and that Faulkner had every

right to revoke her consent. Cf. Lucas, 640 F.3d at 176–77. The evidence that Faulkner consented

after the first conversation, however, contradicts Sanders’s assertion that Faulkner “finally

                                                 12
No. 21-3737, United States v. Sanders


relented” only after the second, allegedly coercive, unrecorded conversation with Maloney.

Appellant Br. at 12. The district court thus logically ascribed little importance to the fact that

Maloney’s and Faulkner’s conversations were not recorded.

       To be sure, Maloney did testify that she explained to Faulkner in their second conversation

that the officers could obtain a warrant to search Faulkner’s apartment without her consent. R. 24

(Hr’g Tr. at 44) (Page ID #97). As the district court explained, however, when probable cause

exists, an officer’s raising the prospect of a warrant is not coercive unless the officer’s threat is

baseless or pretextual. United States v. Salvo, 133 F.3d 943, 954 (6th Cir. 1998). Here, the district

court reasonably found that the officers had probable cause to obtain a warrant. Sanders, 2019

WL 3459352, at *7. Responding to reports of shots fired, police found rifle shell casings in an

alleyway, and Faulkner, whom the officers found near the alleyway, admitted that she owned a

rifle. R. 24 (Hr’g Tr. at 21, 45) (Page ID #74, 98);Ventre 1:38–1:45; Horner 19:39–19:51. Officers

also knew that Sanders was convicted of a felony, that he was living in Faulkner’s apartment, and

that multiple firearms were in the apartment. Herrmann 21:20–22:20. Because officers had

probable cause to support violations of the prohibition on discharging firearms in a public road,

Ohio Rev. Code § 2923.162(A)(1)(3), and the federal felon-in-possession statute, 18 U.S.C.

§ 922(g)(1), they could have obtained a warrant to search Faulkner’s apartment. The district court

reasonably found that officers did not coerce Faulkner by relaying that information.

       Finally, Sanders argues that Schofield’s directions to Maloney to “tighten up consent” by

giving Faulkner a consent form demonstrates that Faulkner’s consent was coerced. Appellant Br.

at 13. The body camera footage shows, however, that the officers agreed that the consent form

was merely a precaution in case the body camera footage did not capture Faulkner’s prior verbal

consent. Ventre 34:55–35:36. Viewed in context, Schofield’s statement confirms his testimony

                                                 13
No. 21-3737, United States v. Sanders


that he was attempting to “make sure [the officers’] documentation [was] clear.” R. 24 (Hr’g Tr.

at 88) (Page ID #141).

       Weighing the evidence, the district court observed no evidence of threatening conduct and

found that Faulkner voluntarily consented. After considering the totality of the circumstances, we

find no clear error in the district court’s determination.

B. Scope of Consent

       Sanders next argues that Faulkner’s consent was limited to searching for the rifle rather

than the other two firearms, and that the officers exceeded the scope of that consent. A person

giving consent to a warrantless search may limit the scope of the consent, and thus the permissible

scope of the search. United States v. Garrido-Santana, 360 F.3d 565, 575 (6th Cir. 2004). We

determine the scope of the consent from an objective perspective and ask, “what would the typical

reasonable person have understood by the exchange between the officer and the suspect?” Florida

v. Jimeno, 500 U.S. 248, 251 (1991). Generally, the object for which a person permits the police

to search defines the search’s scope. Id.

       The district court did not err in finding that Faulkner gave broad consent to search and that

a reasonable officer would interpret the scope of Faulkner’s consent to include a search for the

firearms. The scope of Faulkner’s consent again rests on a credibility determination. Maloney

testified that Faulkner gave the officers permission to retrieve the firearms and told her that they

were in her apartment. R. 24 (Hr’g Tr. at 40–41, 47) (Page ID #93–94, 100). Faulkner denies that

this occurred. Id. at 12–13 (Page ID #65–66). The district court again found Maloney’s testimony

more credible. Sanders, 2019 WL 3459352, at *8.

       Evidence in the record supports the district court’s credibility determination, and Sanders

has not provided us with a clear basis to rebut it. Although Sanders correctly points out that the

                                                  14
No. 21-3737, United States v. Sanders


exact wording of the question is inaudible, the district court reasonably found Maloney’s on-

camera question, “so you’re going to allow us to go in and [inaudible] the firearms,” and Faulkner’s

apparent agreement to corroborate Maloney’s testimony. Horner 1:03–1:15. The audio clearly

establishes that Maloney asked Faulkner about “firearms” in the plural form. Id. Further

supporting Maloney’s testimony, the body camera footage shows that Maloney told Schofield

where Faulkner thought the firearms were located. Ventre 27:33–40. Without objection, Faulkner

also signed the consent to search form, which included all three firearms in an inventory list, adding

more weight to Maloney’s side of the story. R. 24 (Hr’g Tr. at 47–48) (Page ID #100–01); R. 55

(Consent Form) (Page ID #375).

       The only evidence Sanders offers to support Faulkner’s version of events is Maloney’s

reports of the incident, which describe Faulkner’s consent. The reports refer only to a “firearm”

in the singular, stating that “[o]fficers asked Faulkner for consent to go into the apartment and

retrieve the firearm, and she agreed to let the officers go in.” Sanders, 2019 WL 3459352, at *8

(emphasis omitted); see also R. 24 (Hr’g Tr. at 64–65) (Page ID #117–18). The district court

considered this evidence and found that the reports reflected the officers’ primary objective—to

retrieve the rifle as the source of shots fired—and did not focus on the scope of Faulkner’s consent.

Sanders, 2019 WL 3459352, at *8. In light of the other evidence of Faulkner’s consenting to a

search for all the firearms, the district court’s interpretation of the evidence was not clear error.

       Maloney testified that Faulkner gave the officers consent to retrieve all three of the

firearms. If true, any reasonable officer would interpret the scope of the consent to include a search

beyond the rifle. See Jimeno, 500 U.S. at 251. The district court found Maloney’s testimony

credible, and, finding no clear basis in the record to interpret it otherwise, we defer to that finding.



                                                  15
No. 21-3737, United States v. Sanders


                                     III. CONCLUSION

       The district court did not err in finding that Faulkner consented to the search of her

apartment for all three firearms. Because we uphold the district court’s decision on that ground,

we need not address the district court’s application of the plain-view doctrine to this case.

Accordingly, we AFFIRM the district court’s denial of the motion to suppress.




                                               16